Pennington J.
— The first, second, third, and fourth reasons assigned for the reversal of this judgment, complain of the want of proof on the trial, of the facts set out in the plaintiff’s state of demand. The trial was in the absence of the defendant below, Farrand; a witness was examined on the part of the plaintiff, and a paper given in evidence. How can this court say that there was a failure of evidence? If no evidence had been given, we could then fairly presume that the justice had gone upon the old practice of giving judgment by default, without evidence; hut the explicit language of the record is at variance with that presumption. The remaining error assigned is, that the court adjourned the cause beyond fifteen days, without the consent of the defendant. The record says that the adjournment was by consent of parties. I therefore, am of opinion, that judgment should be affirmed.
The other Judges concurring.
Judgment affirmed.